Order entered October 13, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00263-CV

                         MICHAEL BEAL, Appellant

                                        V.

                     PRUVIT VENTURES, INC., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-06415-2019

                                     ORDER

      Before the Court is appellant’s October 11, 2022 unopposed motion to

extend time to file his opening brief. We GRANT the motion and ORDER the

brief be filed no later than November 14, 2022.


                                             /s/   KEN MOLBERG
                                                   JUSTICE